DISSENTING OPINION OF
ABE, J.
The dispositive issue of this case as stated in the opinion by the majority of this court is whether there was sufficient evidence to allow the jury to find that appellant (Kahinu) *650entered the hotel room “with intent to commit larceny ... or any felony therein.” HRS § 726-1. In reversing appellant’s jury conviction this court concludes:
“There exists ample evidence to indicate that appellant was in Miss Hart’s room without her consent or the consent of the management of the hotel. As indicated previously, however, that is not enough to constitute a prima facie case or the elements of burglary under HRS § 726-1. The totality of the remaining circumstantial evidence in this case is insufficient as a matter of law to establish the requisite element of intent to commit larceny or any felony. Mere presence and flight, under the facts of this case are simply not sufficient to sustain a conviction of the crime as charged. See Crawford v. State, 251 Ind. 437, 241 N.E.2d 795 (1968).”
Both of the authorities cited by this court to support this position appear to call for a contrary result.
The facts in Crawford v. State, 251 Ind. 437, 241 N.E.2d 795 (1968) do not indicate that the defendant fled or attempted to flee the premises when his presence was discovered. Higgins v. State, 246 Ind. 62, 202 N.E.2d 569 (1964) is a case more on point with the case before us. There, the Indiana Supreme Court upheld a jury conviction for burglary where the defendant, upon being discovered, attempted to flee. The defendant also gave conflicting statements as to why he was in the complainant’s house. The court stated:
“From this evidence we feel the jury could reasonably have found the appellant guilty of entering the home of [the complainant] with intent to commit a felony.” Higgins v. State, 246 Ind. 62, 64, 202 N.E.2d 569, 570 (1964).
This court in The King v. I, 3 Haw. 237 (1870), upheld the defendant’s conviction and, therefore, the language cited by the majority is mere dicta. It may be true that proof of mere entry and flight alone is insufficient to establish entry with intent to steal or commit any felony. However, The King v. I case must stand for the proposition that given evidence of the circumstances under which entry and flight were accomplished a jury may find the requisite intent neces*651sary to find a defendant guilty of burglary under HRS § 726-1.
In the instant case, there is circumstantial evidence to the effect that Kahinu fled the hotel room after being confronted. He also gave several conflicting reasons for his presence. In short, the record shows that more than mere flight and entry was proven and the jury could reasonably “infer from all the surrounding circumstances, and accompanying and attendant acts of the prisoner”, The King v. I, supra at 239, the intent necessary to find appellant guilty of burglary.
I would, therefore, affirm the conviction below.